Citation Nr: 0615090	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  01-04 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
intervertebral disc syndrome, currently rated 40 percent 
disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due solely to the service-
connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son and daughter, and a co-worker


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty for training from January 
to September 1964; and he subsequently had active service 
from February 1965 to November 1966.  He did not serve in 
combat or overseas at any time.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City, New York.  In April 2002, the appellant, two 
of his children, and a former co-worker testified at a 
hearing held at the RO.  A transcript of that hearing is of 
record.  

By rating action dated in May 2004, service connection for a 
major depressive disorder was denied by the RO.  The current 
record does not reflect a timely notice of disagreement with 
that determination, which is now administratively final.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant testified at the RO hearing in April 2002 that 
he has been receiving Social Security disability benefits 
following his retirement in 1999.  The medical records 
underlying this disability determination by the Social 
Security Administration (SSA) are directly pertinent to both 
issues currently on appeal.  The 


record reflects a notation to the RO's initial fax request 
for these medical records in October 2004 that there was no 
response because all lines were busy at that time.  There is 
no evidence that the RO ever made a second request for these 
medical records from the SSA.  Further efforts must be made 
to obtain this very pertinent evidence.  

The Board also notes that several private physicians have 
submitted written medical opinions in support of the current 
claims; however, the RO has been unable to obtain copies of 
the relevant medical treatment records, especially those of 
Dr. Krishna, primarily because the appellant has not 
responded to the RO's most recent request in May 2004 for 
legally adequate releases authorizing the RO to obtain these 
medical records from the appellant's private physicians.  The 
United States Court of Appeals for Veterans Claims (Court) 
has said that the duty to assist is not a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence  Wood v. Derwinski, 1 Vet. 
App. 191 (1991) and Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  The appellant is hereby advised that his continued 
failure to obtain and submit, or authorize the RO to obtain, 
these private medical treatment records will severely 
undercut any credibility which the Board might accord to the 
unsupported medical opinions expressed by these private 
physicians.  

The last VA examinations of the appellant were conducted in 
March and April of 2003, more than three years ago; 
furthermore, these examinations did not identify all 
orthopedic and neurologic residuals of the service-connected 
intervertebral disc syndrome, as required by the current 
rating criteria, which went into effect on September 26, 
2003, after the most recent official examinations of the 
appellant were conducted.  The appellant's representative has 
argued that, pursuant to the current rating criteria, the 
appellant is entitled to separate ratings for impairment of 
both lower extremities and for bowel impairment as 
neurological abnormalities associated with the service-
connected low back disability.  Neither the RO nor the VA 
examinations of the appellant have addressed these 
contentions.  The VA examinations and the RO have also not 
addressed the provisions of 38 C.F.R. 


§§ 4.40 and 4.45 with respect to rating the limitation of 
motion of the appellant's lumbosacral spine.  As noted at 
38 C.F.R. § 4.59, it is the intent of the Rating Schedule to 
recognize painful motion with joint pathology as productive 
of disability.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current increased 
rating and TDIU claims, to include notice 
that the appellant should submit any 
pertinent evidence in his possession, 
especially the relevant medical treatment 
records from Dr. Krishna and other 
private physicians who have submitted 
medical opinions in support of these 
claims.  This notice should also include 
an explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any, and copies of all 
relevant Social Security records.  

13.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it 


should so inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  Then, the RO should schedule the 
appellant for an examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the service-connected 
low back disability.  The examiner must 
review the claims folder before 
completing the examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-


ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk, 
neurological impairment of one or 
both legs, and bowel impairment.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment 
by a physician.  The examiner should 
also express an opinion as to the 
effect of the service-connected low 
back disability on the appellant's 
ability to obtain and retain 
substantially gainful employment.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since May 2000.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

